Title: William Jackson to George Turner, 23 December 1789
From: Jackson, William
To: Turner, George


          
            Dear Sir,
            New-York. December 23rd 1789.
          
          The communication which I now make to you though painful, is friendly, and has no other object ⟨mutilated⟩ your interest.
          I suggested to you, when in Philadelphia that your delay, in repairing to the western-terri⟨tory⟩ would as certainly excite the President’s displeasure as I was convinced it would his disappointment. Accustomed to punctuality himself, he expects to see it in others—especially in the discharge of those trusts which involve the most interesting concerns of the ⟨mutilated.⟩
          You must excuse the freedom and force of this expression—it is the language of truth uttering sentiments of friendship—and better far it should be thus conveyed than take the form of an official communication.
          The President of the United States was told, yesterday, that you were still in Philada, and he is, indeed, much dissatisfied at the circumstance.
          
          Let me request you to do away his dissatisfaction by setting out immediately for the place of your official residence, where I wish you to reap a large harvest of honorable fame and private happiness. Being very sincerely Your friend
          
            W.Jackson.
          
        